IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 1213-03


JAMES BOOKSH, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRD COURT OF APPEALS

TRAVIS  COUNTY



 The opinion was delivered PER CURIAM.	

O P I N I O N


	A jury convicted appellant of possession with intent to deliver controlled substances. 
The Court of Appeals affirmed. (1)	We granted his Petition for Discretionary Review.
	However, appellant has since filed a motion to dismiss his Petition for Discretionary
Review.  Having considered appellant's motion, we dismiss his Petition for Discretionary
Review.
							PER CURIAM
DELIVERED:    January 21, 2004
DO NOT PUBLISH
1.   Booksh v. State, No. 03-02-00200-CR, 2003 Tex. App. LEXIS 4944.